Opinion by
Mr. Justice Brown,
That John Sheaffer, possessing full testamentary-capacity, executed his will on April 13, 1908, in the presence of two subscribing witnesses, is an indisputable fact; that the paper admitted to probate was that will, with the first page torn off, is another indisputable fact; and that he intended that this paper, in that shape, should be regarded as his will was clearly established as a fact by the unimpeached testimony of witnesses whose competency is not questioned. In February, 1910, the deceased, who had been ill for a long time, was taken from his home near Christiana to a hospital in Lancaster. Just before he left he said he thought he would not get well, and that his will would be found in a buggy box, the key to which, he added, was in his pocketbook. After making this statement he was not out of the house until he was. taken from it to the railroad station, where he met his physician, who accompanied him to Lancaster. In a short time he was brought back from the hospital and the day after his return died at his home, to which he had been taken on a cot or stretcher. Abram M. Herr, the executor named in the will, having been informed of what the decedent had said just before starting for the hospital, got the key to the buggy box just where the decedent had said it would be found. When the box was opened there was found in it the paper which the decedent had declared was his will; and just in the shape in which it was found it was offered and received for probate. Under this state of facts, either admitted or clearly established, there was nothing for a jury to pass upon, and the issue prayed for was properly refused. It was for the court alone, under the circumstances, to say whether the writing which the register had admitted to probate was a valid testamentary *91paper, entitled to be admitted to probate as the will of John Sbeaffer. In a characteristically well-considered opinion the learned judge below has shown that it is such a paper. The right to have it admitted to probate is the sole question in this proceeding. Whether all the provisions of the will are enforceable is a postponed question, to be met when raised.
We forbear adding anything further to the opinion of the court below, for upon it the decree ought to be affirmed. Let it be so affirmed at the costs of the appellants. Decree affirmed.